Citation Nr: 1818239	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-23 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a vein disorder of the right lower extremity, to include varicosities and phlebitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1964 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. In January 2015 and May 2017, the Board remanded the issue for further evidentiary development and adjudication. That development has been accomplished, and the claim has now been returned to the Board for further action. See Stegall v. West, 11 Vet. App. 268 (1998).  The matter has returned to the Board for appellate consideration.

By way of background, the Board, as reiterated in past remands, notes that the rating decision initially on appeal was a July 2009 decision that found no clear and unmistakable error (CUE) in a July 7, 2006 rating decision denying service connection for bilateral lower extremity varicosities. However, throughout the course of this appeal the Veteran's representative has correctly argued that, in September 2006, VA received a lay statement from the Veteran's brother which included new and material evidence concerning the issue of service connection for lower extremity varicosities.  As it was received within one year of the July 2006 denial, this additional relevant evidence rendered the July 7, 2006 rating decision non-final as to the service connection issue, thus tolling the one year period to submit a notice of disagreement and requiring the issue to be readjudicated.  See 38 C.F.R. § 3.156(b). As the RO did not subsequently readjudicate the issue in light of the new evidence received within the one year appellate period, the July 7, 2006 rating decision remained non-final as to the service connection for vein disorder issue; and it is the original service connection issue adjudicated in the July 2006 rating decision that is on appeal, and not one of CUE as originally certified to the Board.

As the adjudicatory standard for service connection is significantly lower than that of CUE, the Veteran is not prejudiced by the Board's findings.  Further, in order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issue to entitlement to service connection for a vein disorder of the right lower extremity, to include varicosities and phlebitis, in accordance with the United States Court of Appeals for Veterans Claims'(Court's) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled). 

The July 2006 rating decision denied service connection for bilateral lower extremity varicosities; however, the only issue advanced by the Veteran, through his representative, was that of entitlement to service connection for a right leg vein disorder, and he did not express disagreement regarding the left leg vein disorder.  Further, the Veteran is already service connected for thrombophlebitis of the left thigh/lower extremity, which is a vein disability that is rated using the same diagnostic rating criteria as that for varicose veins/varicosities.  See 38 C.F.R. § 4.104, Diagnostic Codes 7120-21 (2017).  As such, the Board need only consider whether the Veteran is entitled to service connection for a vein disability of the right lower extremity.


FINDING OF FACT

The Veteran's vein disorder of the right lower extremity did not manifest in service, and is not shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSION OF LAW

The criteria for service connection for vein disorder of the right lower extremity have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, and 5107; see also 38 C.F.R. §§ 3.102 and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In this case, VA satisfied its duty to notify the Veteran by way of January 2006 and June 2009 letters.  The VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  The Veteran received all essential notice, had a meaningful opportunity to participate in the development of his claim, and was not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Further, neither the Veteran, nor his representative, alleged prejudice with regard to notice.  Accordingly, VA satisfied its duty to notify. 

In regard to the duty to assist, the Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The evidence of record contains in-service treatment records, outpatient treatment records, and military personnel records.  No other relevant records have been identified and are outstanding.  For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issue on appeal. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded VA medical examinations in May 2007 and July 2017. Based on the examinations and the records, VA medical examiners were able to provide adequate opinions.  Accordingly, the Board determines that the VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied. 

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and provided the Veteran with VA medical examinations. 38 C.F.R. § 3.159(c)(4).  Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After a review of the record, the Board finds that although the Veteran has a current diagnosis of a vein disorder of the right lower extremity, he does not meet the standards for direct service connection as the preponderance of the evidence supports a finding that there is no in-service injury, event, or disease, and no medical nexus between active service and the current disability has been established. 

In regards to the first element of direct service connection (a current disability), the medical evidence reflects a diagnosis of varicosities of the right leg. As such, the Board finds that the first element has been met. 

Concerning the second element, the preponderance of the evidence supports a finding that there was no in-service incurrence injury, event, or disease. The service treatment records are silent for any complaints, symptoms, or diagnosis of vein disorder of the right lower extremity during service.  Although the service treatment record shows that the Veteran had cramps in his leg, swelling, abrasion, and tenderness in his bilateral knees, the record is void of any reference to a vein disorder.  Even the Appellant's Brief concedes that the military service treatment records are silent for complaints, treatment, or diagnosis of varicose veins.  As such, the Board finds that there is no in-service injury, disease, or event relating to the Veteran's vein disorder of the right lower extremity.  

As for the third element, the Board finds that the evidence of record does not support a finding that the Veteran's current diagnosis of varicosities of the right lower extremity manifested or otherwise originated during his period of service, or is otherwise related to his military service.  In the July 1969 VA examination, the Veteran was noted to have a history of phlebitis of the left lower extremity, but no references were made to the right lower extremity. In the September 2003 VA examination, the Veteran was noted to have multiple varicosities in the bilateral lower extremities, in particular his feet and ankles.  In the May 2007 VA examination, the examiner noted that there were no cord-like veins to suggest the Veteran had phlebitis.  Although the Veteran was noted in a March 2009 treatment visit to have venous stasis and phlebitis from "old war injuries," the Board notes that the description of such disabilities was based on the Veteran's reports rather than medical inquiry. Further, in the July 2017 VA examination, the examiner opined that the Veteran's vein disorder of the right lower extremity is less likely than not incurred in or caused by service as the records show no evidence of right leg varicose vein or any other vein disorders in service.  In so finding, the examiner noted that there were no events or injuries noted in the records that could have caused varicose veins while in service.  

The Board finds that the July 2017 VA examiner's opinion is adequate because the examiner thoroughly reviewed and discussed the relevant evidence, considered the Veteran's contentions, and provided thorough supporting rationale for the conclusions reached. Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Further, the Board finds that the VA examiner's assessment is well supported by the evidence of record.  As noted above, the record shows the Veteran was first diagnosed with a vein disorder in 2003, about 35 years after service. A review of the post-service treatment records show that a 2003, 2007, and 2009 triplex study of the legs revealed no evidence of any deep vein thrombosis of the legs.  Accordingly, the Board finds that the VA examiner's opinion is competent, credible, and persuasive and assigns it high probative weight. Because there is no competent medical evidence to contradict the VA examiner's conclusions, the Board finds there is no competent and credible evidence of record to provide a nexus between the Veteran's vein disorder and service.  

In reaching this conclusion, the Board acknowledges the third party lay statement from the Veteran's brother, who attested that he witnessed the Veteran pulling up his pant legs to reveal indentations left by his socks on his legs.  The Veteran's brother further stated that in 1970 and 1971 the Veteran had leg cramps and edema in both of his legs. The Board gives low probative value to these statements.  The Veteran's brother's statement that the Veteran experienced leg cramps in 1970 and 1971 does not show that the leg cramps are associated with the Veteran's vein disorder.  While lay statements may at times be sufficient to identify certain medical conditions, lay statements have little probative value in determining whether there is a nexus between the current disability to the in-service injury, as such a determination requires medical and technical expertise beyond that of a lay person. See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); 38 C.F.R. § 3.307(a)(6)(i).  Because the Veteran's brother has not been shown to have the medical training or expertise necessary to render such a conclusion, the Board finds that his statements are not competent evidence to support an etiological link between the Veteran's service and his current vein disorder. Further, as stated above, the Veteran's service treatment records and post-service records for years thereafter are silent regarding any vein disorder of the right lower extremity-related complaints, diagnosis, or treatment. As such, the Board finds that these statements are of low probative weight. Accordingly, the Board finds there is no competent and credible evidence of record to provide a nexus between the Veteran's vein disorder of the right lower extremity and service.

In conclusion, although the Veteran has established a current disability, the preponderance of the evidence establishes that there was no in-service injury, disease, or event, and his vein disorder of the right lower extremity was not manifested during service or for many years thereafter and is not otherwise related to his active service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a vein disorder of the right lower extremity, to include varicosities and phlebitis, is denied. 




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


